DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, Species I. Figures 1-5 and claims 38-44, 48-54 and 56-57 in the reply filed on 09/23/2020 is acknowledged.
Claims 45-47, 55 and 58-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2020.
In the Remarks of 02/18/2021, Applicant respectfully traverses the restriction requirement of August 4, 2020 since claims 58-60 are not patentably distinct from the elected claims. Furthermore, Applicant requests reconsideration of the restriction requirement, and rejoinder of claims 58-60 under MPEP § 821.04, in light of the amendments to claims 58-60 since these claims require all of the limitations of the elected claims.
Applicant's election with traverse of invention in the reply filed on 02/18/2021 is acknowledged.  The traversal is on the ground(s) that claims 58-60 are not patentably distinct from the elected claims. Furthermore, Applicant requests reconsideration of the restriction requirement, and rejoinder of claims 58-60 under MPEP § 821.04, in light of the amendments to claims 58-60 since these claims require all of the limitations of the elected claims.
	This is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Applicant’s statement that claims 38-41 & 54 do not invoke a means-plus-function interpretation under 35 USC § 112(f) is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-44, 48-52, 54 and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delany (US 9,044,062). Delany discloses a component (front removable shoe upper 19 and a rear removable shoe upper 20) for an article of footwear sandal-type shoe 2, see figures 1-5 & 16) , the component (19; 20) comprising a first portion of base material (the uppers 19, 25, 20 can be made of leather or any other material that is typically used for, or that is suitable for, use as a shoe upper) and a second portion of added material (the snap-fits 15 and 16 can be made by forming plastic ball/barb snap-fits of a predetermined dimension with the neck of the snap-fits attached to a plastic hoop of the same shape as the snap-plates using standard plastic molding techniques; the snap-fits 15X, 16X, removable interlocking snap-fit straps 11X, 12X, and limbs 17X, 18X, 11XY, 12XY can be made of a material that is rigid enough (e.g., plastic) to provide the strength necessary for the snap-fits to firmly hold the removable uppers 19, 20 in place when they are attached to the basic-open-toe sandal-type shoe 2X during normal walking), wherein the second portion that can be bonded (the snap-fits 15 and 16 can be bonded to removable uppers 19 and 20; the snap-fits 15X and 16X can be bonded to the removable uppers 19 and 20) to the base material of the first portion by a process of adding material on the base material (product-by-process limitation) and the added material forms at least one fastening member (the snap-fits 15X, 16X, removable interlocking snap-fit straps 11X, 12X, and limbs 17X, 18X, 11XY, 12XY) for permanent (the connection is permanent inasmuch as the holding member prevents the .
	With respect to the product-by-process claim limitation “by a process of adding material on the base material), the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
	With respect to claims 39-44 and 47-52, Delany discloses wherein the at least one fastening member is configured to engage with a co-operating fastening member provided at the other component (the barbs/balls of the snap-fits 15 and 16 reside securely in the receptor cavities 7 and 8 of the corresponding portions of the sole-base 6); the component comprising at least a part of an upper (removable upper 19 or 20), wherein the at least one fastening member (snap-fits 15 and 16; snap-fit 15X and 16X, etc.) is arranged for fastening the upper to a sole; the component comprising a first part of an upper (front removable upper 19, see figures 5 and 16), wherein the at least one 
	With respect to claims 54 and 56-57, Delany discloses an article of footwear (sandal-type shoe 1) comprising a first component (uppers 19 & 20, see figures 5 & 16) and a second component (base-sole 6), wherein the first component comprises a first portion of base material (leather uppers 19 & 20) and a second portion of added material (plastic snap fits 15-16; 15X-16X, etc.),  wherein the second portion is bonded to the base material of the first portion by a process of adding material on the base material (leather uppers can then be created using standard shoe-making techniques but with a redundancy of material such that there is an overlap of material at the points where the removable upper 19 would join the non-removable upper 25 and where the removable upper 20 would join the non-removable upper 25 at the Velcro-attachment zones 23, 26, 24, 27 respectively. This redundancy of material can, in fact, be lined with Velcro to form the Velcro attachment zones 23 and 26 as well as 24 and 27. In the case of removable upper 20 an attachment anchor 24EE, formed using standard plastic molding techniques can be bonded to the superior end of the Velcro attachment zones) and the added material forms at least one fastening member for permanent (the connection is permanent inasmuch as the holding member prevents the fastening members/barbs/balls 17 and 18 from .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Delany. Delany does not appear to disclose the added material to be at least one of thermoplastic polyurethane, thermoplastic elastomer, thermosetting polymer and two-part thermosetting polymer. Delany discloses that the added material comprises plastic and the first portion comprises leather. It would have been obvious to one of ordinary skilled in the art to make the added material from at least one of thermoplastic polyurethane, thermoplastic elastomer, thermosetting polymer and two-part thermosetting polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	With respect to the limitation “for permanent assembly”, Delany discloses the fastening member connection to be for permanent, inasmuch as the connection the holding member prevents the fastening members/barbs/balls 17 and 18 from slipping out of the holes/receptor cavities 7 and 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/23/2021